UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or15d-16 under the Securities Exchange Act of1934 For the month of August, 2016 Commission File Number001-35575 Cencosud S.A. (Translation of registrant’s name into English) Av. Kennedy 9001, Piso 6 Las Condes, Santiago Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-F þ Form40 F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): o ANNOUNCEMENT OF RESULTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED JUNE 30, 2016 On August 25, 2016, the registrant issued a press release pertaining to its results of operations for the three month period ended June 30, 2016. Attached hereto is a copy of the press release. The financial and operational information contained in the press release is based on unaudited condensed consolidated financial statements presented in Chilean pesos and prepared in accordance International Financial Reporting Standards. The attachment contains forward-looking statements.The registrant desires to qualify for the “safe-harbor” provisions of the Private Securities Litigation ReformAct of1995, and consequently is hereby filing cautionary statements identifying important factors that could cause the registrant’s actual results to differ materially from those set forth in such forward-looking statements. The registrant’s forward-looking statements are based on the registrant’s current expectations, assumptions, estimates and projections about the registrant and its industry.These forward-looking statements can be identified by words or phrases such as “anticipate,” “believe,” “continue,” “estimate,” “expect,” “intend,” “is/are likely to,” “may,” “plan,” “should,” “would,” or other similar expressions. The forward-looking statements included in the attached involve various risks and uncertainties, including, among others:(i)changes in general economic, business or political or other conditions in Chile, Argentina, Brazil, Peru, Colombia or elsewhere in Latin America or global markets; (ii)changes in capital markets in general that may affect policies or attitudes towards investing in Chile, Argentina, Brazil, Peru, Colombia or securities issued by companies in such countries; (iii)the monetary and interest rate policies of the Central Banks of Chile, Argentina, Brazil, Peru and Colombia; (iv)high levels of inflation or deflation; (v)unanticipated increases in financing and other costs or our inability to obtain additional debt or equity financing on attractive terms; (vi)movements in interest and/or foreign exchange rates, and movements in equity prices or other rates or prices; (vii)changes in, or failure to comply with, applicable regulations or changes in taxes; (viii)loss of market share or changes in competition and pricing environments in the industries in which the Company operates; (ix)difficulties in successfully integrating recent and future acquisitions into the Company’s operations; (x)the Company’s inability to hedge certain risks economically; (xi)changes in consumer spending and saving habits; (xii)implementation of new technologies; (xiii)limitations on the Company’s ability to open new stores and operate them profitably; (xiv)difficulties in completing proposed store openings, expansions or remodeling; (xv)difficulties in acquiring and developing land in Chile, Argentina, Brazil, Peru or Colombia, and restrictions on opening new large stores in any such countries; and (xvi)the factors discussed under the heading “Risk Factors” as well as risks included in the Company’s other filings and submissions with the United States Securities and Exchange Commission. Although the registrant believes that its expectations expressed in these forward-looking statements are reasonable, its expectations may turn out to be incorrect.The registrant’s actual results could be materially different from its expectations.In light of the risks and uncertainties described above, the estimates and forward-looking statements discussed in the attached might not occur, and the registrant’s future results and its performance may differ materially from those expressed in these forward-looking statements due to, including, but not limited to, the factors mentioned above.Because of these uncertainties, you should not make any investment decision based on these estimates and forward-looking statements. The forward-looking statements made in the attached relate only to events or information as of the date on which the statements are made in the attached.The registrant undertakes no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statements are made or to reflect the occurrence of unanticipated events. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cencosud S.A. Date: August 26, 2016 By: /s/Sebastián Rivera Martínez Name:Sebastián Rivera Martínez Title:Legal Manager 3
